Filed 12/13/22 P. v. Johnson CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                    B314959

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. PA020188)
           v.

 LACEDRICK DONTAI
 JOHNSON,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Stephen A. Marcus, Judge. Affirmed.
      Matthew Missakian, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, David E. Madeo and William H. Shin, Deputy
Attorneys General, for Plaintiff and Respondent.
                      ——————————
      LaCedrick Dontai Johnson appeals the trial court’s order
denying his petition for vacatur of his murder conviction and
resentencing under Senate Bill No. 1437 (Senate Bill 1437) and
former Penal Code section 1170.951 (now § 1172.6),2 following an
order to show cause and hearing pursuant to subdivision (d)(3).
      On appeal, Johnson contends there was insufficient
evidence to support the trial court’s findings that he (1) was a
major participant in the underlying robbery and acted with
reckless indifference to human life, and (2) intended to kill the
victim. He further contends that the trial court failed to consider
his youth when determining his guilt.

             FACTS AND PROCEDURAL HISTORY

     In July, August, September, and October 1993, Johnson
and his associates, including codefendants Etienne Moore and
Shashonee Solomon, committed numerous “follow-home” armed
robberies.3 Johnson regularly met with Moore and several other
friends during the summer and fall of 1993 and talked about
committing armed robberies. Johnson and his cohorts would pick
out people driving nice cars and follow them home to rob them.
The robbers obtained guns and stole vehicles to use in the
robberies. In several of the robberies Johnson and his cohorts
beat or shot their victims. One of the robberies in which Johnson

      1   All further statutory references are to the Penal Code.
      2 Effective June 30, 2022, section 1170.95 was renumbered
section 1172.6, with no change in text. (Stats. 2022, ch. 58, § 10.)
      3   Moore and Solomon are not parties to this appeal.




                                   2
was involved resulted in the shooting death of victim Laurie
Myles.

Robbery and Murder of Laurie Myles

      Facts

       J.M., who was nine years old at the time of his mother’s
killing, testified to the following at trial: In the evening on
September 15, 1993, J.M. and his mother, victim Laurie Myles,
drove to pick up Myles’s daughter from Bible study. J.M. was
sitting in the front passenger’s seat. The street was very dark,
which made J.M. nervous. While Myles was parking, a large
yellow or tan car with its headlights off pulled up next to them.
A man got out of the passenger side of the car and stood on the
driver’s side of Myles’s car. Within seconds, J.M. heard his
mother screaming. J.M. saw a bullet-sized hole in the window,
which shattered the glass. Myles tried to drive away and ground
the car’s gears. The man had his hands on the window and was
pushing the car to keep Myles and J.M. from escaping. The man
demanded Myles’s purse and a briefcase that was on the
floorboard. The man was holding a gun and punching the glass
out of Myles’s window with his elbow. Myles was slumped over
and was gasping for air, and her tongue was turning white. She
gave the man her purse, but could not hand the briefcase to him.
J.M. saw that his mother did not have the strength to hand over
the briefcase, so he pushed it in the man’s direction. The man
told Myles to hurry up or he’d shoot her in the head. He reached
into Myles’s car, grabbed the briefcase, and threw it into his car.
The cars were very close to each other, and the man’s car door




                                 3
was open, so he did not have to move to get the briefcase into his
car. The man got into his car and banged the door against
Myles’s car two or three times before driving away.4 When the
passenger side door of the man’s car was open, it illuminated the
car and J.M. was able to see the driver. The inside of the car was
very bright. The driver looked right into J.M.’s eyes. J.M. sat
back in his seat.
       J.M. waited for the man’s car to turn the corner before
checking to see if his mother was alright. Myles’s side was
covered in blood, so J.M. climbed into her lap and tried to perform
CPR. He also tried to put the car in gear and drive it, but was
unsuccessful. J.M. flagged down a woman who was driving past
to get help. She told him to wait, and she would be right back.
She drove away and later returned with her husband. After the
woman drove away, J.M. ran to the building where his sister was
in Bible study and banged on the door, but got no answer. He ran
back to the car and waited for his sister. The entire sequence of
events “took a while.” J.M. estimated it was five to 10 minutes
before his sister came outside. It took longer for the fire truck to
arrive and “the paramedics didn’t show up until a while after.”
       The evidence established that Myles died of a single
gunshot wound from a hollow point bullet that penetrated her
arm, heart, diaphragm, and liver. Police recovered a .380 shell
casing from the crime scene.




      4 J.M. later identified Moore as looking similar to the
shooter.




                                 4
     Interviews of Johnson

      Los Angeles Police Department Detective Ishmael Aldaz
interviewed Johnson after he was arrested in 1995. Johnson told
Detective Aldaz that he had committed approximately 10
robberies. He said he committed approximately five of those
robberies alone and five with other people. He was armed with a
gun in every incident. Johnson said he purchased a .380
semiautomatic handgun in 1992. He and his cohorts would
follow people who looked like they had money. They preferred to
commit the robberies at night in poorly lit areas. Johnson loaned
his gun to three other people. Detective Aldaz asked Johnson
several questions about a .357 firearm and his own .380 firearm.
When the detective asked Johnson if he knew why he was being
asked so many questions about those specific guns, Johnson
replied, “cause they have a lot of murders on them.” Johnson told
the detective that he loaned his firearm to another person, and
when the person returned it a few days later, the person told
Johnson that he had used it to blast a woman who was in a car
with a little boy. The person who borrowed Johnson’s gun told
Johnson he should watch the news for the murder.
      Los Angeles Police Department Detective Robert Bogison
subsequently conducted another interview of Johnson. Initially,
Johnson stated that he loaned his gun to someone the night of
the Myles murder but that he was not involved or in the vicinity
when Myles was killed. When the person who had borrowed
Johnson’s gun returned it the next day, that person indicated
that he had killed someone with it.
      Later in the interview with Detective Bogison, Johnson
admitted that he was the driver in the Myles robbery and




                                5
murder. Johnson had stolen a yellow Cadillac Fleetwood several
hours before the murder and had used the Cadillac in the
robbery. Johnson spotted Myles’s car going down a dark street.
He turned off the Cadillac’s headlights, which was his practice in
robberies. He parked right next to Myles’s car and made sure to
be close enough that if his cohort opened the Cadillac’s passenger
door it would hit Myles’s car. Johnson’s cohort got out of the
Cadillac, and very soon afterward the glass of Myles’s driver side
window shattered. Johnson could see Myles screaming and hear
her car’s gears grinding. Her car lurched forward. Johnson’s
cohort took a purse and a briefcase out of Myles’s car. Johnson
thought he heard his cohort say, “Give me your shit, woman.”
Johnson knew Myles had been shot when he saw her slumped
over the steering wheel. Johnson told the detective that there
was a little boy between the ages of five and seven in the car with
Myles. The child was looking at Johnson. Johnson drove away
from the scene quickly. He told Detective Bogison that Myles
was shot because she panicked and did not cooperate. Johnson’s
cohort took a briefcase, $100, and some checks from Myles’s car.
After the robbery, Johnson parked the Cadillac and wiped it
down so that there would not be any fingerprints. Johnson
directed Detective Bogison to the location where Myles had been
shot.
      Johnson told Detective Bogison that the Myles murder was
the second time he had been involved in a robbery where
someone had been shot. The first time, an older gentleman had
been shot in Johnson’s presence. Johnson admitted that he shot
at two young women who pursued him after he stole their car,
but he claimed that he did not mean to hit them. Johnson also
admitted that his gun had been used to shoot a police officer.




                                 6
Johnson told the detective of one occasion on which he and a
cohort followed a young man in a car. Johnson’s cohort
approached the man with Johnson’s gun. The cohort later told
Johnson the young man had been shot in the stomach. Johnson
also told the detective that he was involved in an incident in
which an older man was shot.

        Moore’s Jail Call Admission

       While in jail, Moore called a woman he had dated and
mentioned a robbery and shooting that involved a little boy and
took place in a vehicle. The woman was familiar with the robbery
and murder because she had heard about it on the news. Moore
said the victim had not moved quickly enough. He also said
something like, “I took out someone’s mother.” Moore admitted
to a friend that he had to “blast a bitch” who was screaming, and
that somebody else wanted to shoot the kid.

Trial

       At trial, the prosecution argued that Johnson was guilty of
felony murder. Evidence of numerous crimes that Johnson and
Moore allegedly committed together was introduced as proof of
overt acts to support the conspiracy charges against both men.
Evidence was presented that prior to the robbery and murder of
Myles: Moore shot a man in the stomach in a robbery in which
Johnson was the getaway driver; Johnson shot at two women
who pursued him after he stole their car; Johnson shot a hole in
the front door of a house while he was robbing a man; and
Johnson and Moore robbed, brutally beat, and shot a man.




                                 7
       The prosecution also presented evidence of Johnson and
Moore’s co-participation in several violent robberies after Myles’s
death, including one in which Johnson and Moore robbed a man
at gunpoint (Moore held a gun to the man’s head and pulled the
trigger but the gun jammed); Johnson and others attempted to
rob a woman and one of Johnson’s cohorts shot at her; and
Johnson’s gun was used to shoot an off-duty police officer who
intervened in a robbery in which Moore was involved. The
prosecutor further presented evidence that both Johnson and
Moore were involved in the robbery of Talin Kara Tarkhanian, in
which Moore killed Tarkhanian.
       Johnson was convicted of one count of conspiracy to commit
robbery (§§ 182, subd. (a)(1), 211; count 1), murder (Myles) (§ 187,
subd. (a); count 2), and two counts of second degree robbery
(Myles and Tarkhanian) (§ 211; counts 3 & 6). In count 2, the
jury found true a robbery murder special circumstance. (§ 190.2,
subd. (a)(17).) The jury found true the allegation in count 6 that
a principal used a firearm. (§ 12022, subd. (a)(1).) Johnson was
sentenced to life without the possibility of parole plus six years.

Petition for Resentencing

       On February 6, 2019, Johnson petitioned for resentencing
under former section 1170.95. The trial court appointed counsel.
On February 23, 2021, the prosecution filed a response stating
that it did not oppose issuance of an order to show cause. The
court found that Johnson had made a prima facie showing of
eligibility for resentencing, issued an order to show cause, and set
a hearing. Johnson filed a reply in support of his petition on
March 23, 2021.




                                 8
      The court held a hearing on the resentencing petition on
August 30, 2021. Johnson waived his right to be present. The
parties relied on the record of conviction and did not submit new
or additional evidence. The court denied the petition, finding
beyond a reasonable doubt that Johnson was guilty of Myles’s
murder as a major participant in the underlying robbery who
acted with reckless indifference to human life. The court further
found beyond a reasonable doubt that Johnson intended to kill
Myles and was a direct aider and abettor to murder.

                           DISCUSSION

Section 1172.6

       “ ‘In 2017, the Legislature adopted a concurrent resolution
declaring a need to reform the state’s homicide law “to more
equitably sentence offenders in accordance with their
involvement in the crime.” [Citation.] The next year, the
Legislature followed through with Senate Bill 1437, which made
significant changes to the scope of murder liability for those who
were neither the actual killers nor intended to kill anyone,
including certain individuals formerly subject to punishment on a
felony-murder theory.’ (People v. Strong (2022) 13 Cal.5th 698,
707 (Strong).)
       “ ‘. . . Senate Bill 1437 significantly limited the scope of the
felony-murder rule to effectuate the Legislature’s declared intent
“to ensure that murder liability is not imposed on a person who is
not the actual killer, did not act with the intent to kill, or was not
a major participant in the underlying felony who acted with
reckless indifference to human life.” [Citations.] . . . section 189,




                                   9
as amended, now limits liability under a felony-murder theory
principally to “actual killer[s]” ( . . . § 189, subd. (e)(1)) and those
who, “with the intent to kill,” aid or abet “the actual killer in the
commission of murder in the first degree” (id., subd. (e)(2)).
Defendants who were neither actual killers nor acted with the
intent to kill can be held liable for murder only if they were
“major participant[s] in the underlying felony and acted with
reckless indifference to human life, as described in subdivision (d)
of . . . [s]ection 190.2”—that is, the statute defining the felony-
murder special circumstance. ( . . . § 189, subd. (e)(3).)’ (Strong,
supra, 13 Cal.5th at p. 708.)’
         “ ‘Senate Bill 1437 also created a special procedural
mechanism for those convicted under the former law to seek
retroactive relief under the law as amended. [Citations.] Under
newly enacted section 1172.6, the process begins with the filing of
a petition containing a declaration that all requirements for
eligibility are met (id., subd. (b)(1)(A)), including that “[t]he
petitioner could not presently be convicted of murder or
attempted murder because of changes to . . . [s]ection 188 or 189
made effective January 1, 2019,” the effective date of Senate Bill
1437 (§ 1172.6, subd. (a)(3)).’ (Strong, supra, 13 Cal.5th at p. 708,
fn. omitted.)” (People v. Keel (2022) 84 Cal.App.5th 546, 555.)
         Upon receipt of a petition meeting these requirements, the
trial court will appoint counsel, if requested. (§ 1172.6,
subd. (b)(3).) The prosecutor must file a response within 60 days
of the service of the petition, and the petitioner may file a reply
within 30 days of the response. (§ 1172.6, subd. (c).) When
briefing has been completed, “the court shall hold a hearing to
determine whether the petitioner has made a prima facie case for
relief. If the petitioner makes a prima facie showing that the




                                  10
petitioner is entitled to relief, the court shall issue an order to
show cause. If the court declines to make an order to show cause,
it shall provide a statement fully setting forth its reasons for
doing so.” (Ibid.) Within 60 days of issuance of the order to show
cause, the trial court shall hold a hearing “to determine whether
the petitioner is entitled to relief.” (§ 1172.6, subd. (d)(3).)
       “At the hearing . . . the burden of proof shall be on the
prosecution to prove, beyond a reasonable doubt, that the
petitioner is guilty of murder . . . under California law as
amended by the changes to [s]ection 188 or 189 made effective
January 1, 2019. . . . The prosecutor and the petitioner may also
offer new or additional evidence to meet their respective
burdens. . . . If the prosecution fails to sustain its burden of
proof, the prior conviction, and any allegations and
enhancements attached to the conviction, shall be vacated and
the petitioner shall be resentenced on the remaining charges.”
(§ 1172.6, subd. (d)(3).) The trial court acts as the finder of fact
when determining whether the prosecution has met its burden
beyond a reasonable doubt. (See People v. Gentile (2020) 10
Cal.5th 830, 855 [section 1172.6 “requires the superior court to
determine on an individualized basis, after considering any new
or additional evidence offered by the parties, whether the
defendant is entitled to relief”], superseded by statute on another
ground as stated in People v. Birdsall (2022) 77 Cal.App.5th 859,
868.)
       We review the trial court’s factual findings for substantial
evidence. (People v. Clements (2022) 75 Cal.App.5th 276, 298;
People v. Ramirez (2021) 71 Cal.App.5th 970, 985.) “The scope of
our review for substantial evidence is well settled. The test is not
whether the People met their burden of proving beyond a




                                11
reasonable doubt that [the defendant] was ineligible for
resentencing, but rather ‘whether any rational trier of fact could
have’ made the same determination, namely that ‘[t]he
record . . . disclose[s] . . . evidence that is reasonable, credible,
and of solid value—such that a reasonable trier of fact could find
[as did the superior court]. [Citation.] In applying this test, we
review the evidence in the light most favorable to the prosecution
and presume in support of the [order] the existence of every fact
the [superior court] could reasonably have deduced from the
evidence. [Citation.] “Conflicts [in the evidence] . . . subject to
justifiable suspicion do not justify the reversal of a judgment, for
it is the exclusive province of the trial judge . . . to determine
the . . . truth or falsity of the facts upon which a determination
depends. [Citation.]” ’ (People v. Zamudio (2008) 43 Cal.4th 327,
357.)” (People v. Williams (2020) 57 Cal.App.5th 652, 663.)

Analysis5

      Major Participant

      In determining whether the defendant was a major
participant in the underlying felony, “the ultimate question [is]

      5  The People devote the majority of their brief to the
argument that a jury’s special circumstance finding made prior to
our Supreme Court’s issuance of People v. Banks (2015)
61 Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th 522
(Clark) bars Johnson from eligibility for relief under section
1172.6. The Supreme Court rejected this position in Strong,
supra, 13 Cal.5th 698. Strong also rejected the People’s
argument that this court may determine a defendant is ineligible
for relief because the evidence is sufficient to support the jury’s




                                 12
whether the defendant’s participation ‘in criminal activities
known to carry a grave risk of death’ [citation] was sufficiently
significant to be considered ‘major’ [citations.]” (Banks, supra,
61 Cal.4th at p. 803.) To do so, we consider multiple factors,
including: “What role did the defendant have in planning the
criminal enterprise that led to one or more deaths? What role did
the defendant have in supplying or using lethal weapons? What
awareness did the defendant have of particular dangers posed by
the nature of the crime, weapons used, or past experience or
conduct of the other participants? Was the defendant present at
the scene of the killing, in a position to facilitate or prevent the
actual murder, and did his or her own actions or inaction play a
particular role in the death? What did the defendant do after
lethal force was used?” (Ibid., fn. omitted.) “No one of these
considerations is necessary, nor is any one of them necessarily
sufficient.” (Ibid.)
       Substantial evidence supports the trial court’s finding that
Johnson was a major participant in the robbery of Myles. First,
the trial court could reasonably infer that Johnson participated in
planning Myles’s robbery. Evidence was presented that in the
summer and fall of 1993, Johnson, Moore, and others got together
on a regular basis and discussed numerous robberies. Johnson
admitted to Detective Bogison that he routinely followed victims
driving down dark streets and turned off his headlights when he
committed a robbery. Myles’s robbery was consistent with
Johnson’s usual practices.



major participant and reckless indifference findings as a matter
of law. (Id. at pp. 719–720.)




                                13
       Second, evidence was presented that Johnson supplied the
.380 firearm Moore used to kill Myles. Johnson owned a
.380 firearm that had “a lot of murders on [it].” He admitted to
Detective Aldaz that he loaned the gun to a friend who used it to
shoot a woman who was in a car with a little boy.
       Third, the evidence supports the conclusion that Johnson
was well aware of the particular dangers posed and Moore’s
propensity for violence. Johnson and Moore participated in
multiple robberies. Johnson stated that he was always armed
with a gun during a robbery. Moore previously shot a victim
during a robbery when Johnson was present, and Johnson
himself had shot at victims in the course of a car theft. Although
no one had yet been killed in one of their joint robberies, both
men had discharged firearms in the course of robberies, and their
actions could have easily resulted in the death of a victim.
       Fourth, Johnson was present at the scene of the murder.
He facilitated the killing by preventing Myles’s escape, using a
stolen car to box her in. He did nothing to prevent Myles’s death.
       Finally, Johnson stated that he knew Myles had been shot
because of the way she was slumped over the steering wheel, but
he did nothing to assist her. Instead, he enabled Moore’s escape
by driving him away from the scene in the stolen Cadillac, and
helped Moore evade detection by taking care to wipe the Cadillac
clean of fingerprints.
       Every factor that we assess to determine whether a
defendant’s participation in a robbery is sufficiently significant to
be considered “major” militates against Johnson. Johnson was
integrally involved in executing the robbery. It was Johnson who
identified Myles as the target and pursued her down a dark
street. Johnson stole a Cadillac for the purpose of committing the




                                 14
robbery and used it to box Myles’s car in and prevent her from
escaping. Johnson wiped the Cadillac clean of fingerprints to
avoid detection.
       We are not otherwise persuaded by Johnson’s argument
that his case is analogous to In re Bennett (2018) 26 Cal.App.5th
1002. In Bennett, the appellate court held the defendant’s
participation was not major because it was no greater than the
actions of an ordinary aider and abettor in a felony murder. (Id.
at p. 1021.) As Johnson asserts, in Bennett, the defendant
“identified the victim, used his prior connection with the victim to
arrange a pretextual drug buy, drove to the meeting with his
accomplices to facilitate the robbery, was near the scene during
the fatal shooting, and drove the group away.” The
circumstances are similar in Johnson’s case, but there are
additional factors that support the trial court’s major participant
finding here. As the Court of Appeal emphasized, in Bennett
there was no evidence to indicate the defendant was aware of the
violent nature of his cohorts, who pursued and killed the victim.
(Id. at p. 1020.) Here, there was significant evidence that
Johnson had participated in violent crimes with Moore and had
witnessed him shooting a victim before the Myles murder. He
was well aware that Moore was capable of shooting a victim, but
supplied him with a firearm, nonetheless. In Bennett, the
defendant was across the street when the shooting occurred. (Id.
at pp. 1008–1009.) He did not know that his cohorts were
pursuing the victim, and did nothing to aid them in their pursuit.
(Ibid.) The defendant did not know the victim had been shot
until he had driven his cohorts away from the scene. (Id. at
p. 1009.) He therefore had no opportunity to prevent the
shooting or render aid. In contrast, Johnson was only feet away




                                15
when Moore shot Myles. Even assuming that the shooting
happened too quickly for Johnson to prevent it, he admitted that
he knew Myles had been shot, yet he prevented her escape and
did not render aid. These are significant differences. Johnson
was aware of the high potential that a victim could be killed and
participated in the robbery in ways that facilitated the killing.

      Reckless Indifference

       “ ‘A person acts recklessly with respect to a material
element of an offense when he consciously disregards a
substantial and unjustifiable risk that the material element
exists or will result from his conduct. The risk must be of such a
nature and degree that, considering the nature and purpose of
the actor’s conduct and the circumstances known to him, its
disregard involves a gross deviation from the standard of conduct
that a law-abiding person would observe in the actor’s situation.’
(Model Pen. Code, § 2.02, subd. (2)(c).)” (Clark, supra, 63 Cal.4th
at p. 617.)
       “This definition encompasses both subjective and objective
elements. The subjective element is the defendant’s conscious
disregard of risks known to him or her. But recklessness is not
determined merely by reference to a defendant’s subjective
feeling that he or she is engaging in risky activities. Rather,
recklessness is also determined by an objective standard, namely
what ‘a law-abiding person would observe in the actor’s
situation.’ (Model Pen. Code, § 2.02, subd. (2)(c).)” (Clark, supra,
63 Cal.4th at p. 617.)
       “In determining whether [the defendant] exhibited ‘reckless
indifference to human life’ within the meaning of section 190.2,




                                16
subdivision (d),” “we consider the specific facts of [the] case in
light of some of the case-specific factors that this court and other
state appellate courts have considered in upholding a
determination of reckless indifference to human life in cases
involving nonshooter aiders and abettors to commercial armed
robbery felony murders. . . . ‘[N]o one of these considerations is
necessary, nor is any one of them necessarily sufficient.’ (Banks,
supra, 61 Cal.4th at p. 803.)” (Clark, supra, 63 Cal.4th at p. 618.)
These factors include: (1) knowledge, use, and number of
weapons; (2) physical presence at the crime and opportunity to
aid the victim; (3) the duration of the felony; (4) the defendant’s
knowledge of the likelihood of killing; and (5) the defendant’s
efforts to minimize the risk of violence during the felony. (Clark,
supra, 63 Cal.4th at pp. 618–622.)
       Substantial evidence supports the trial court’s finding that
Johnson acted with reckless indifference to human life. Many of
the same facts relevant to the major participation inquiry are
relevant here as well. First, as we have stated, it can be
reasonably inferred that Johnson supplied Moore with the gun
that killed Myles, and therefore had knowledge that a gun could
be used. Second, Johnson was present when Myles was shot and
aware that she had been shot, but did not attempt to aid her.
Third, Johnson had seen Moore shoot a robbery victim previously
and would have understood that Moore could shoot again.
Fourth, Johnson did nothing to minimize the risk of violence. He
stole a car and parked it in a manner that prevented Myles’s
escape. His actions facilitated the killing.
       Although the felony was of short duration, this single factor
does not outweigh the other factors that support the trial court’s
finding of guilt. Even if he did not have time to prevent the




                                17
shooting, Johnson could have helped. Instead, he allowed Moore
to continue with the robbery. Johnson could have called
paramedics, but he chose to leave the responsibility of medical
treatment on the shoulders of Myles’s young son, who had just
witnessed his mother screaming and struggling to comply with
the robbers after being shot.
       We are not persuaded by Johnson’s argument that his own
youth at the time of the crime weighs heavily in favor of the
conclusion that he did not act with reckless indifference to human
life. The trial court considered the fact that Johnson was 19 at
the time of the robbery and murder. The court ruled, “[W]hen
you look at all the robberies he committed and all the important
steps that he took in these robberies, this was not a situation
where someone made a mistake of judgment on one occasion and
maybe were influenced by their immaturity or something.” “This
is someone who was into this robbery thing full blast. He was
someone that was involved and had a role and performed that
role.” The court believed that a defendant’s maturity could be a
factor with respect to his understanding of his cohorts’ propensity
for violence, but the court concluded, “I believe he completely
understood that.” Substantial evidence supports the court’s
inferences with regard to Johnson’s conduct and thinking, despite
his youth.6



      6 Given our conclusion to affirm the court on the ground
that Johnson was a major participant in the robbery and acted
with reckless indifference to human life, we need not review the
court’s alternative ground for denying the petition to vacate the
murder conviction, that Johnson intended to kill Myles and was a
direct aider and abettor to murder.




                                18
                         DISPOSITION

     We affirm the trial court’s order.
     NOT TO BE PUBLISHED.



                                          MOOR, J.

We concur:



             RUBIN, P. J.



             KIM, J.




                               19